                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 TARA S. HOPPER,

                       Plaintiff,

        v.                                               Civil Action 2:20-cv-522
                                                         Judge Edmund A. Sargus, Jr.
                                                         Magistrate Judge Chelsey M. Vascura
 CREDIT ASSOCIATES, LLC, et al.,

                       Defendants.




                                    OPINION AND ORDER

       Plaintiff, Tara S. Hopper, brings this action against Defendants, Credit Associates, LLC

(“Credit Associates”), and Trans Union, LLC (“Trans Union”), for violations of the Fair Credit

Reporting Act, 15 U.S.C. § 1681 (“FCRA”), alleging that Credit Associates obtained Plaintiff’s

credit-related information from Trans Union without a permissible purpose and used it to send

her multiple mailings without making a firm offer of credit as required by the FCRA. This

matter is before the Court on Credit Associates’ Motion to Stay Discovery pending the Court’s

resolution of Credit Associates’ Motion to Dismiss Plaintiff’s Second Amended Complaint under

Federal Rule of Civil Procedure 12(b)(1) for lack of standing. (ECF No. 84.) For the following

reasons, Credit Associates’ Motion to Stay Discovery (ECF No. 84) is DENIED.

                                    I.      BACKGROUND

       Plaintiff commenced this action on January 30, 2020. (ECF No. 1.) After Plaintiff

amended her Complaint as a matter of course pursuant to Federal Rule of Civil Procedure

15(a)(1), Trans Union filed a motion to dismiss for failure to state claim upon which relief can be
granted pursuant to Rule 12(b)(6), and Credit Associates filed a motion to dismiss for lack of

personal jurisdiction under Rule 12(b)(2). Upon agreement of the parties, discovery was stayed

pending the resolution of these two motions, with the exception of discovery related to personal

jurisdiction over Credit Associates. (ECF Nos. 27–28.) Plaintiff then filed a Second Amended

Complaint with leave of Court, and Defendants renewed their motions to dismiss. (ECF Nos. 33,

39–40.) After the parties supplemented their briefing on Credit Associates’ motion to dismiss

for lack of personal jurisdiction with jurisdictional discovery, the completion of which

necessitated multiple interventions from the Court to resolve discovery disputes, the Court

denied both motions to dismiss. (ECF Nos. 64–65, 67, 73.)

       On April 28, 2021, Credit Associates moved to dismiss Plaintiff’s Second Amended

Complaint under Rule 12(b)(1) for lack of subject-matter jurisdiction. (ECF No. 79–80.)

Specifically, Credit Associates contends that Plaintiff cannot satisfy standing under Article III of

the United States Constitution because she has failed to allege a concrete injury. (Mem. in

Supp., ECF No. 80-1.) One month later, after being served with discovery requests by Plaintiff,

Credit Associates filed the present motion to stay discovery pending resolution of its 12(b)(1)

motion. (ECF No. 84.)

                               II.     STANDARD OF REVIEW

       “A stay of discovery for any reason is a matter ordinarily committed to the sound

discretion of the trial court.” Peters v. Credit Prot. Ass’n LP, No. 2:13-CV-767, 2014 WL

6687146, at *3 (S.D. Ohio Nov. 26, 2014). The Federal Rules of Civil Procedure “permit[ ] a

district court to issue a protective order staying discovery during the pendency of a motion for

‘good cause shown.’” Bowens v. Columbus Metro. Library Bd. of Trs., No. 2:10-cv-00219, 2010

WL 3719245, at *1 (S.D. Ohio Sept. 16, 2010) (quoting Fed. R. Civ. P. 26(c)). As the United

States Court of Appeals for the Sixth Circuit has often recognized, “[d]istrict courts have broad
                                                 2
discretion and power to limit or stay discovery until preliminary questions which may dispose of

the case are answered.” Bangas v. Potter, 145 F. App’x 139, 141 (6th Cir. 2005) (citing Hahn v.

Star Bank, 190 F.3d 708, 719 (6th Cir. 1999)). In addition, “[l]imitations on pretrial discovery

are appropriate where claims may be dismissed ‘based on legal determinations that could not

have been altered by any further discovery.’” Gettings v. Bldg. Laborers Local 310 Fringe

Benefits Fund, 349 F.3d 300, 304 (6th Cir. 2003) (quoting Muzquiz v. W.A. Foote Mem’l Hosp.,

Inc., 70 F.3d 422, 430 (6th Cir. 1995)).

       In assessing whether a stay is appropriate, “a court weighs the burden of proceeding with

discovery upon the party from whom discovery is sought against the hardship which would be

worked by a denial of discovery.” Bowens, 2010 WL 3719245, at *1. “When a stay, rather than

a prohibition, of discovery is sought, the burden upon the party requesting the stay is less than if

he were requesting a total freedom from discovery.” Williamson v. Recovery Ltd. P’ship, No.

2:06-CV-0292, 2010 WL 546349, at *1 (S.D. Ohio Feb. 10, 2010) (citing Marrese v. Am. Acad.

of Orthopedic Surgeons, 706 F.2d 1488, 1493 (7th Cir. 1983)).

                                        III.    ANALYSIS

       Credit Associates has not demonstrated that a stay of discovery is appropriate. In

exercising its discretion on this issue, the Court has frequently found that “the fact that a party

has filed a case-dispositive motion is usually deemed insufficient to support a stay of discovery.”

Bowens, 2010 WL 3719245, at *2 (internal citation omitted) (denying the defendants’ motion to

stay discovery despite their pending summary judgment motion); see also Williams v. New Day

Farms, LLC, No. 2:10-cv-0394, 2010 WL 3522397, at *1–2 (S.D Ohio Sept. 7, 2010) (denying

motion to stay discovery pending a ruling on a potentially dispositive motion). The Court has

noted various reasons for this general approach:



                                                   3
       The intention of a party to move for judgment on the pleadings is not ordinarily
       sufficient to justify a stay of discovery. 4 J. Moore, Federal Practice § 26.70[2], at
       461. Had the Federal Rules contemplated that a motion to dismiss under Fed. R.
       Civ. P. 12(b)(6) would stay discovery, the Rules would contain a provision to that
       effect. In fact, such a notion is directly at odds with the need for expeditious
       resolution of litigation . . . . Since motions to dismiss are a frequent part of federal
       practice, this provision only makes sense if discovery is not to be stayed pending
       resolution of such motions. Furthermore, a stay of the type requested by
       defendants, where a party asserts that dismissal is likely, would require the court to
       make a preliminary finding of the likelihood of success on the motion to dismiss.
       This would circumvent the procedures for resolution of such a motion. Although
       it is conceivable that a stay might be appropriate where the complaint was utterly
       frivolous, or filed merely in order to conduct a “fishing expedition” or for
       settlement value, cf. Blue Chip Stamps v. Manor Drug Stores, 421 U.S. 723, 741,
       95 S.Ct. 1917, 1928, 44 L.Ed.2d 539 (1975), this is not such a case.

Williams, 2010 WL 3522397, at *2 (quoting Gray v. First Winthrop Corp., 133 F.R.D. 39, 40

(N.D. Cal. 1990)). Accordingly, a stay will not “ordinarily be granted to a party who has filed a

garden-variety Rule 12(b)(6) motion” unless that motion “raises an issue such as immunity from

suit, which would be substantially vitiated absent a stay, or unless it is patent that the case lacks

merit and will almost certainly be dismissed.” Williams, 2010 WL 3522397, at *2; see also Ohio

Bell Tel. Co. v. Glob. NAPs Ohio, Inc., No. 2:06-CV-0549, 2008 WL 641252, at *1 (S.D. Ohio

Mar. 4, 2008); Young v. Mesa Underwiters Specialty Ins. Co., No. 2:19-CV-3820, 2020 WL

7407735, at *2–3 (S.D. Ohio Oct. 19, 2020) (“Absent a request to dismiss on the grounds of

immunity or lack of jurisdiction, it is the rare case where the Court will stay discovery based on a

pending dispositive motion.”).

       Although Credit Associates’ pending motion to dismiss is brought under Rule 12(b)(1)

and not 12(b)(6), this Court has frequently denied stays of discovery in the face of motions to

dismiss for lack of subject-matter jurisdiction. See, e.g., Ohio Bell, 2008 WL 641252, at *2;

Boddie v. PNC Bank, NA, No. 2:12-CV-158, 2013 WL 394523, at *2 (S.D. Ohio Jan. 31, 2013);

Seattle House, LLC v. City of Delaware, Ohio, No. 2:20-CV-03284, 2020 WL 7253309, at *3

(S.D. Ohio Dec. 10, 2020). In such cases, the Court typically determines whether the
                                                  4
jurisdictional issue is “clear-cut” and likely to result in dismissal (which weighs in favor of a

stay), or “fairly debatable” (which weighs against a stay). See Ohio Bell, 2008 WL 641252, at

*2; Seattle House, LLC v. City of Delaware, Ohio, No. 2:20-CV-03284, 2020 WL 7253309, at

*3.

         Although the undersigned takes no position on the outcome of Credit Associates’

12(b)(1) motion, the jurisdictional issues are best described as fairly debatable rather than clear-

cut. Credit Associates contends that Plaintiff’s receipt of two mailers from Credit Associates

cannot constitute a concrete injury sufficient to satisfy Article III standing, but Plaintiff counters

that the invasion of privacy resulting from Credit Associates’ procurement of her credit-related

information without a proper purpose under the FCRA is a concrete injury. (ECF Nos. 80-1, 83.)

Thus, “there is little certainty at the moment concerning the issue of subject matter jurisdiction,

and this uncertainty counsels against granting a stay of discovery.” Ohio Bell, 2008 WL 641252,

at *2.

         Moreover, Credit Associates has made no showing that responding to Plaintiff’s written

discovery requests will be unduly burdensome. Although responding to discovery will entail

some expenditure of time and resources, this is “the same burden that nearly every defendant in

this Court faces in civil litigation.” Young, 2020 WL 7407735, at *3. The undersigned finds that

any burden on Credit Associates caused by responding to discovery is outweighed by Plaintiff’s

right to have her claims resolved in a timely and efficient manner. Id. It is also noteworthy that

Credit Associates waited until fifteen months after this action was commenced, and until after

the parties had already engaged in significant discovery and briefing related to personal

jurisdiction, to raise the issue of subject-matter jurisdiction. “Although a party may raise a




                                                  5
subject matter jurisdiction question at any time, the delay in raising the issue in this case makes

the Court less inclined to stay discovery.” Ohio Bell, 2008 WL 641252, at *2.

       Finally, the undersigned is not persuaded by Credit Associates’ citation to Victoria’s

Secret Stores Brand Mgmt., Inc. v. Bob’s Stores LLC, No. 2:13-CV-1261, 2014 WL 1045994, at

*2 (S.D. Ohio Mar. 17, 2014) (stating that “[i]t would make little sense for the Court to

adjudicate discovery disputes without first deciding whether it has the power to bind

Defendant”). In Victoria’s Secret, the Court granted a motion to stay discovery pending

resolution of a motion to dismiss for lack of personal jurisdiction under Rule 12(b)(2)—which is

an accommodation already granted to Credit Associates and that is not the subject of the present

motion. (See ECF Nos. 27–28.) Further, as explained above, Rule 12(b)(1) motions frequently

do not warrant a stay of discovery, even though such a finding would require discovery to

commence before the Court has ruled on subject-matter jurisdiction.

                                      IV.     DISPOSITION

       For the foregoing reasons, Credit Associates Motion to Stay Discovery (ECF N. 84) is

DENIED.



       IT IS SO ORDERED.



                                                      /s/ Chelsey M. Vascura
                                                      CHELSEY M. VASCURA
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 6
